Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 7/18/2022 have been considered.  The claims are in condition for allowance as indicated below.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest cited prior art, Strobert et al. (US 20190260943), teaches a camera with a camera mount holding the camera to guide the camera along a path in Figure 22.  Strobert et al. further teach the camera mount comprising a gear such that the gear teeth mesh with teeth of a track for movement of the camera.  Specifically, Strobert et al. teach the gear being configured to translate along a curved track from a first end of the track to a second end such that the gear moves in a constant concave manner facing the camera mount.  Erlichman et al. (US 4130357) teach a rack and pinion configuration for adjusting a camera.  Erlichman et al. also teach the use of curved blades for holding the camera configuration and for implementing the rack and pinion interaction.  Priest et al. (US 20180174357) teach a camera configuration stationed relative to electrical cabinets and additionally teach the camera configuration collecting and categorizing data from the electrical cabinets for an inventory context.  Bach (US 3659932) teach a camera housing with a portable assembly.  Bach additionally teaches a handle for holding the camera assembly.  
However, none of the cited art references, separately or in combination, explicitly disclose or render obvious each and every one of the limitations in independent claims 1 and 12.  Examiner has performed an updated search and is unaware of more relevant prior art.  US 20190260943 cited above teaches Applicant’s amended limitations but is not obvious to combine with the other cited references of the Non-Final Rejection.  Accordingly, Claims 1 and 12 are allowable over the prior art.  Claims 3-4, 6-11, 13-14, 16-18, and 20-22 depend on Claims 1 and 12 and are therefore also in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE ELENA BRUNER/Examiner, Art Unit 3627   



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627